Exhibit 10.27

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement is made and entered into this 16th day of May,
2003, between Nabi Biopharmaceuticals (the “Company”) and Henrik Rasmussen (the
“Indemnitee”), and is effective retroactively to the date of hire of the
Indemnitee by Company.

 

PRELIMINARY STATEMENT

 

The board of directors of the Company has determined that highly competent
persons will be difficult to retain unless they are adequately protected against
liabilities incurred in performance of their services on behalf of the Company,
and the Company’s By-laws authorize the Company to enter into and perform
Indemnification Agreements for this purpose.

 

Therefore, the board of directors has determined that it is in the best
interests of the Company to attract and retain persons such as the Indemnitee by
providing adequate protection against such liabilities by means of
Indemnification Agreements with persons such as the Indemnitee.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and as an inducement to the Indemnitee to continue as an employee of the
Company, the Company and the Indemnitee, intending to be legally bound, do
hereby agree as follows:

 

1. The Indemnitee agrees to serve as an employee of the Company until the
Indemnitee’s resignation by written notice to the Company or the Indemnitee’s
removal, whichever occurs earliest.

 

2. The Company agrees to indemnify and hold harmless the Indemnitee, with
respect to any action taken or omitted by the Indemnitee while serving as an
employee of the Company, to the fullest extent permissible under applicable law,
as such law may be amended or supplemented from time to time. The Indemnitee’s
indemnification rights shall include but not be limited to the rights contained
in the following paragraphs, except to the extent expressly prohibited by
applicable law.

 

3. The Company shall indemnify and hold harmless the Indemnitee from and against
expenses (including attorneys’ fees and disbursements), judgments, damages,
fines (including any excise taxes assessed on a person with respect to an
employee benefit plan) and amounts paid in settlement actually and reasonably
incurred by the Indemnitee in connection with any threatened, pending or
contemplated action, suit or proceeding, or appeal thereof, whether civil,
criminal or administrative, or in connection with any internal or external
investigation (other than an action by or in the right of the Company) if the
Indemnitee was or is a “party” (as used in this Agreement, “party” shall include
the giving of testimony or similar involvement) or threatened to be made a party
to such action, suit or proceeding by reason of the fact that the Indemnitee is
or was a director, officer, employee or agent of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise
(including employee benefit plans); provided, however, that the Indemnitee shall
be entitled to such indemnification only if the Indemnitee acted in good faith



--------------------------------------------------------------------------------

and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, the Indemnitee had no reasonable cause to believe such conduct was
unlawful. The term “serving at the request of the Company” shall include any
service as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants, or beneficiaries. A
person who acted in good faith and in a manner he reasonably believed to be in
the interest of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company.”

 

4. The Company shall indemnify and hold harmless the Indemnitee from and against
expenses (including attorneys’ fees and disbursements), and amounts paid in
settlement, actually and reasonably incurred by the Indemnitee in connection
with the defense or settlement of any threatened, pending or completed action or
suit, or appeal thereof, by or in the right of the Company to procure a judgment
in its favor if the Indemnitee was or is a party or threatened to be a party to
such action or suit by reason of the fact that the Indemnitee is or was a
director, officer, employee or agent of the Company, or is or was serving at the
request of the Company as a director, officer, employer or agent of another
corporation, partnership, joint venture, trust or other enterprise; provided,
however, that the Indemnitee shall be entitled to such indemnification only if
the Indemnitee acted in good faith and in a manner reasonably believed by the
Indemnitee to be in or not opposed to the best interests of the Company and
except that no indemnification shall be made in respect of any claim, issue or
matter as to which such person shall have been adjudged to be liable in the
performance of such person’s duty to the Company if and to the extent that the
court in which such action or suit was brought shall determine that the
Indemnitee is not entitled to such indemnification.

 

5. The Company currently has in force policies of Directors and Officers
Liability Insurance (the “D&O Policy”). The Company shall not be liable under
this Indemnification Agreement for any amount of any claim for which the
Indemnitee has been paid under the D&O Policy or under any other valid insurance
policies maintained in the future by the Company for Indemnitee’s benefit. The
Company shall not be required to maintain the D&O Policy presently in effect or
to replace such policy if, in the judgment of the board of directors of the
Company, the cost of such policy is not reasonable in relation to the coverage
provided. If the Company so decides not to maintain the current D&O Policy or
replace it with policies with similar coverage, the Company agrees, in addition
to and not in limitation of the indemnification otherwise provided for by this
Indemnification Agreement, to indemnify and hold harmless the Indemnitee to the
extent of coverage which would have been provided by the D&O Policy to the
fullest extent permissible under applicable law.

 

6. Expenses incurred by the Indemnitee in connection with any action, suit,
proceeding, or appeal thereof, described in Paragraphs 3 and 4 above, shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding within twenty (20) days of receipt of an undertaking by the
Indemnitee to repay such amount if it is ultimately determined by the board of
directors, Independent Counsel (as defined below), the shareholders or a court,
as provided in Paragraph 9 of this Indemnification Agreement, that the
Indemnitee is not entitled to be indemnified by the Company or not entitled to
full indemnification by the Company.

 

7. The Indemnitee’s right to indemnification and advancement of expenses as set
forth in this Indemnification Agreement shall not be exclusive of other rights
the Indemnitee may have under applicable law, other agreements between the
Company and the Indemnitee, the Certificate of Incorporation or By-laws of the
Company, by vote of disinterested directors of the Company or by vote of the
shareholders of the Company.

 

2



--------------------------------------------------------------------------------

8. The indemnification and advancement of expenses provided by, or granted
pursuant to, this Indemnification Agreement shall continue after the Indemnitee
has ceased to be an employee of the Company and shall inure to the benefit of
the heirs, executors and administrators of the Indemnitee.

 

9. Upon written request by the Indemnitee for indemnification under Paragraphs 3
and 4 above, a determination regarding the Indemnitee’s entitlement to such
indemnification shall be made by (1) the board of directors of the Company by a
majority vote of a quorum consisting of directors who are not parties to the
action, suit, settlement or proceeding, or (2) if such a quorum is not
obtainable, or, even if obtainable, a quorum consisting of disinterested
directors so directs, by Independent Counsel, as defined below, in a written
opinion, or (3) by the shareholders of the Company. “Independent Counsel” shall
mean a law firm or member of a law firm that has not within the last five (5)
years represented the Company or the Indemnitee in a matter material to either
or in a matter material to any other party to the action, suit or proceeding
giving rise to the Indemnitee’s claim for indemnification under this
Indemnification Agreement. Independent Counsel shall not include any member of a
law firm who would have a conflict of interest under applicable standards of
professional conduct in representing the Company or the Indemnitee in an action
hereunder. Such Independent Counsel shall be chosen by the board of directors of
the Company and approved by the Indemnitee. Upon failure of the board of
directors to choose, or the Indemnitee to approve, Independent Counsel,
Independent Counsel shall be selected by the Chancellor of the State of Delaware
or by an appointee of the Chancellor. Determination of entitlement to
indemnification shall be made within thirty (30) days of receipt by the Company
of a written request for indemnification by the Indemnitee. The Indemnitee’s
request to the Company shall be accompanied by any documentation reasonably
available to the Indemnitee relating to the Indemnitee’s entitlement to be
indemnified. All reasonable expenses (including attorneys’ fees and
disbursements) relating to the Indemnitee’s request for indemnification under
this Indemnification Agreement shall be paid by the Company regardless of the
outcome of the determination as to the Indemnitee’s entitlement to
indemnification. If such determination is unfavorable to the Indemnitee or if
the Indemnitee has made no request for indemnification hereunder or no
determination is otherwise made, the Indemnitee may within two (2) years after
such determination, or, if no determination has been made, within two (2) years
after the Indemnitee has incurred the expense or otherwise made a payment for
which the Indemnitee seeks indemnification, petition the Court of Chancery of
the State of Delaware or any other court of competent jurisdiction to determine
whether the Indemnitee is entitled to indemnification under the terms of this
Indemnification Agreement or otherwise. The Indemnitee shall not be prejudiced
in such judicial proceeding by a prior determination that the Indemnitee is not
entitled to indemnification. The Company shall be precluded from asserting in
such judicial proceeding that it is not bound by the provisions of this
Indemnification Agreement. The Company shall pay all expenses (including
attorneys’ fees and disbursements incurred or at trial or on one or more
appeals) actually and reasonably incurred by the Indemnitee in connection with
such judicial determination.

 

10. If any action, suit or proceeding described in Paragraphs 3 and 4 above
shall be terminated by judgment, order, settlement or conviction or upon a plea
of nolo contendere or its equivalent, no presumption shall be created that the
Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, that the Indemnitee had reasonable
cause to believe that his conduct was unlawful.

 

3



--------------------------------------------------------------------------------

11. In each request made by Indemnitee for indemnity or advancement of expenses
under this Indemnification Agreement, the Indemnitee shall be presumed to have
satisfied the required standard of conduct and any and all other conditions
precedent to such indemnity and/or advancement, unless and until the contrary is
established.

 

12. Notwithstanding any other provision of the Indemnification Agreement, the
Company shall not be liable to indemnify the Indemnitee under this
Indemnification Agreement in connection with any claim against Indemnitee:

 

(a) for which the Indemnitee is indemnified by the Company other than under this
Indemnification Agreement;

 

(b) if a court of competent jurisdiction has rendered a final decision that
indemnification relating to the claim would be unlawful;

 

(c) if pursuant to Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of any state or federal statutory law, the claim
is for an accounting of profits made from the purchase and sale by the
Indemnitee of securities of the Company;

 

(d) if a final decision by a court of competent jurisdiction shall adjudge the
Indemnitee’s conduct to have been knowingly fraudulent or deliberately dishonest
and to be material to the claim adjudicated by the court; or

 

(e) if the claim was based upon the Indemnitee’s deriving an unlawful personal
benefit and a court of competent jurisdiction adjudges that such benefit was
unlawful in a final decision.

 

13. If any provision of this Indemnification Agreement or the application
thereof to any particular facts or circumstances shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions (including portions of any paragraph of this
Indemnification Agreement containing an invalid, illegal or unenforceable
provision) and the application thereof to facts or circumstances other than
those as to which it is held invalid, illegal, or unenforceable shall not be
impaired or affected thereby. This Indemnification Agreement shall be construed
to be valid and enforceable to the full extent allowed by law, and any invalid,
illegal or unenforceable provision of this Indemnification Agreement shall be
modified as necessary to comply with all applicable laws.

 

14. This Indemnification Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

15. This Indemnification Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts made
and wholly performed in such state.

 

16. All notices or other communication hereunder shall be in writing and shall
be deemed to be effective and to have been duly given if delivered by certified
mail postage prepaid, return receipt requested, to the respective parties, as
follows:

 

4



--------------------------------------------------------------------------------

If to the Company:

 

Nabi Biopharmaceuticals

5800 Park of Commerce Boulevard, N.W.

Boca Raton, FL 33487

Attention: President & COO

 

If to Indemnitee:

 

Henrik Rasmussen

628 Magothy View Drive

Arnold, MD 21012

 

or to such other address as a party may have furnished to the other in writing
in accordance with this paragraph, except that notices of change of address
shall only be effective upon receipt.

 

17. This Indemnification Agreement shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of (and be enforceable
against the Company by) the Indemnitee and the Indemnitee’s heirs, executors and
administrators.

 

18. No amendment of this Indemnification Agreement shall be binding unless
executed in writing by both parties hereto. No waiver of any provision of this
Indemnification Agreement shall constitute a waiver of any other provision
hereof.

 

19. The Indemnitee shall notify the Company in writing within thirty days after
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any matter concerning which the
Indemnitee may be entitled to indemnification hereunder, but the failure to give
such notice shall not affect the Company’s obligation to indemnify the
Indemnitee to the extent provided for herein or otherwise.

 

IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and signed as of the day and year first above
written.

 

Nabi Biopharmaceuticals:

     

Indemnitee

By:

 

/s/ Thomas H. McLain

--------------------------------------------------------------------------------

     

By:

 

Henrik Rasmussen

--------------------------------------------------------------------------------

Name:

 

Thomas H. McLain

--------------------------------------------------------------------------------

     

Name:

 

Henrik Rasmussen

--------------------------------------------------------------------------------

               

Senior Vice President,

Title:

 

President & COO

--------------------------------------------------------------------------------

     

Title:

 

Clinical and Regulatory Affairs

--------------------------------------------------------------------------------

Date:

 

May 16, 2003

--------------------------------------------------------------------------------

     

Date:

 

May 30, 2003

--------------------------------------------------------------------------------

 

5